Citation Nr: 0533774	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was remanded by the 
Board in December 2004 for further development.


FINDINGS OF FACT

1.  Service connection is in effect for diffuse degenerative 
disc disease of the lumbar spine with spinal stenosis at L4-
5, rated 60 percent disabling, and the veteran has a total 
rating for compensation purposes based upon individual 
unemployability (TDIU).

2.  The veteran's service-connected diffuse degenerative disc 
disease of the lumbar spine with spinal stenosis at L4-5 
renders him unable to care for his daily needs without the 
regular aid and attendance of another person and renders him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance are met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350(b)(3), 
(h)(3)(i), 3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his service-connected diffuse 
degenerative disc disease of the lumbar spine with spinal 
stenosis at L4-5 warrants higher compensation as provided by 
an aid and attendance or housebound benefit.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Review of the record reveals that the appellant has been 
receiving TDIU benefits since December 19, 1997.  His sole 
service-connected disability is diffuse degenerative disc 
disease of the lumbar spine with spinal stenosis at L4-5, 
rated 60 percent disabling.  

The criteria for determining whether increased compensation 
is payable by reason of need of aid and attendance due to 
service-connected disability are set forth in 38 C.F.R. 
§ 3.352, and in pertinent part provide:

(a) Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment. 'Bedridden' will be a 
proper basis for the determination. For 
the purpose of this paragraph 'bedridden' 
will be that condition which, through its 
essential character, actually requires 
that the claimant remain in bed.  The 
fact that claimant has voluntarily taken 
to bed or that a physician has prescribed 
rest in bed for the greater or lesser 
part of the day to promote convalescence 
or cure will not suffice.  It is not 
required that all of the disabling 
conditions enumerated in this paragraph 
be found to exist before a favorable 
rating may be made.  The particular 
personal functions which the veteran is 
unable to perform should be considered in 
connection with his or her condition as a 
whole.  It is only necessary that the 
evidence establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a constant 
need.  Determinations that the veteran is 
so helpless, as to be in need of regular 
aid and attendance will not be based 
solely upon an opinion that the 
claimant's condition is such as would 
require him or her to be in bed.  They 
must be based on the actual requirement 
of personal assistance from others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person.  It is the essential contention 
in this case that the appellant's service-connected 
disability makes it difficult for him to take care of 
himself.

After review of the evidence of record, the undersigned 
concludes that the evidence demonstrates that the appellant 
is so severely disabled as to need the regular aid and 
assistance of another person.  Significantly, during a 
November 2003 VA aid and attendance examination the examiner 
noted that the veteran needed assistance in his activities of 
daily living and to protect him from the hazards of his 
environment.  His gait was slow and unsteady with a cane.  He 
needed assistance with bathing, dressing and shaving.  He 
could feed himself with minimal assistance.  The examiner 
noted that the veteran had decreased range of motion in the 
lower extremities with chronic pain in the legs and hips.  
The examiner noted that the veteran's weight bearing, balance 
and propulsion were all poor.  The veteran had a history of 
frequent falls, documented in the VA outpatient treatment 
records, when he attempted to walk without supervision.  The 
veteran used a cane, a walker and a wheelchair.  The examiner 
also noted that the veteran reported having chronic 
dizziness, some memory loss and very poor balance.  He was 
not able to leave the home without assistance and needed 
constant supervision.  The examiner stated that the veteran 
had sensorineural hearing loss and senile cataracts with very 
poor vision.  The diagnoses were osteoarthritis, 
hypertension, generalized anxiety disorder, depressive 
disorder, cardiac dysrhythmias, organic affective disorder, 
lumbago and an esophageal condition.  In his April 2004 VA 
Form 9, the veteran stated that his service-connected 
disability caused him to have problems with walking.

Accordingly, the Board remanded this case in December 2004 
for a medical opinion in order to clarify whether it was the 
veteran's service-connected degenerative disc disease, and 
not other, nonservice-connected factors, such as poor vision, 
that could account for the veteran's inability to perform 
activities of daily living.  

The subsequent March 2005 VA spine examination report 
supported the veteran's claim.  The examiner concluded that 
the veteran "does require regular aid and attendance by 
another person" and that "[i]t is more likely than not that 
his service-connected lumbar spine disability limits his 
ability to perform his activities of daily living."  The 
examiner explained that the veteran's "constant low back 
pain requires daily pain medication" and, noting that the 
veteran had had "multiple falls with injuries", stated that 
"[t]he medication as well as the condition itself has a 
negative affect on his balance."

There is no negative evidence of record on this question.  
Therefore, the Board finds that the preponderance of the 
evidence does demonstrate the need for aid and attendance.  
The foregoing evidence persuades the Board that the record 
supports the determination that the veteran's back disorder, 
as well as the medication he takes for that condition, 
results in poor weight bearing, balance and propulsion and 
results in his need for assistance with bathing, dressing and 
shaving.  In addition, the falls caused by his condition 
render him unable to protect himself from hazards or dangers 
incident to his daily environment.  In view of that, it is 
considered under the unique circumstances of this case that 
the criteria for an award of benefits based on the need for 
the regular aid and attendance of another person are met and 
this portion of the veteran's appeal is granted.  The Board 
further notes that the award of benefits based on the need 
for the regular aid and attendance of another renders the 
claim for the award of benefits at the housebound rate moot.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  As the Board is providing a full 
grant of the benefit sought in this appeal, it concludes that 
remand for compliance with the VCAA is not warranted because 
any failure to comply with VCAA requirements in this case 
would not be prejudicial to the appellant.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


